12‐4422‐cv  
Boyd v. J.E. Robert Co. 




                                   In the
              United States Court of Appeals
                           For the Second Circuit
                               ________ 
                          AUGUST TERM 2014 
                           No. 12‐4422‐cv 
                                      
       JOAN GRANT BOYD, SYBIL TAYLOR, RANDA JONES, TONYA  
      WARTERS, on behalf of themselves and all others similarly  
                               situated, 
                         Plaintiffs‐Appellants, 
                                      
                                    v. 
                                      
 J.E. ROBERT CO., INC., JER REVENUE SERVICES, LLC, NYCTL 1996‐1 
 TRUST, NYCTL 1997‐1 TRUST, NYCTL 1997‐2 TRUST, NYCTL 1998‐1 
                    TRUST, NYCTL 1999‐1 TRUST, 
                         Defendants‐Appellees. 
                               ________ 
                                      
           Appeal from the United States District Court 
               for the Eastern District of New York. 
          No. 05‐2455 (KAM) ― Kiyo Matsumoto, Judge. 
                               ________ 
                                      
                     ARGUED: AUGUST 19, 2014  
                     DECIDED: AUGUST 27, 2014 
                               ________ 
                                      
                                      
                                      
2                                                      No. 12‐4422‐cv




Before: CABRANES, STRAUB and LIVINGSTON, Circuit Judges. 
                                 ________ 
                                        
       Plaintiffs‐Appellants  commenced  this  putative  class  action 
against defendants J.E Robert Co., Inc., JER Revenue Services, LLC, 
NYCTL  1996‐1  Trust,  NYCTL  1997‐1  Trust,  NYCTL  1998‐1  Trust, 
and  NYCTL  1999‐1  Trust  alleging  violations  of  the  Fair  Debt 
Collection Practices Act, 15 U.S.C § 1692, et seq. (“FDCPA”) and New 
York  statutory  and  common  law.  Plaintiffs  allege  that  defendants 
obtained  unauthorized  attorneys’  fees  and  costs  in  connection  with 
actions  to  foreclose  liens  on  plaintiffs’  properties  arising  out  of 
unpaid municipal property taxes and water and sewer charges. The 
United  States  District  Court  for  the  Eastern  District  of  New  York 
(Kiyo  A.  Matsumoto,  Judge)  granted  summary  judgment  for 
defendants  on  the  FDCPA  claims  on  the  basis,  inter  alia,  that  the 
liens did not involve a “debt” as defined by the FDCPA. The Court 
then  declined  to  exercise  supplemental  jurisdiction  over  the  state 
law claims.   

       We  hold  that  liens  for  mandatory  water  and  sewer  charges 
imposed  by  New  York  City  as  an  incident  to  property  ownership, 
which are treated as akin to property tax liens, are not subject to the 
FDCPA because they do not involve a “debt” as that term is defined 
in the statute. We also hold that the District Court properly declined 
to exercise supplemental jurisdiction over the state law claims. 

       Accordingly, we AFFIRM the October 2, 2012 and September 
27, 2013 orders of the District Court.  

                                 ________ 
                                       
                    PAUL  STUART  GROBMAN  (Curtis  V.  Trinko,  Law 
                    Offices  of  Curtis  V.  Trinko,  LLP,  New  York,  NY, 
3                                                      No. 12‐4422‐cv




                    on  the  brief)  Law  Office  of  Paul  Stuart  Grobman, 
                    New York, NY, for Plaintiffs‐Appellants. 
                     
                    JONATHAN  DAVID  ELLIOT,  Zeldes,  Needle  & 
                    Cooper,  P.C.,  Bridgeport,  CT,  for  Appellees  J.E. 
                    Robert Co., Inc. and JER Revenue Services, LLC. 
                                                                 
                    DONNA  B.  MORRIS  (Pamela  S.  Dolgow,  Stephen 
                    Kitzinger,  on  the  brief),  on  behalf  of  Zachary  W. 
                    Carter,  Corporation  Counsel  of  the  City  of  New 
                    York, New York, NY, for Appellees NYCTL Trusts. 
                                  ________ 
                                        
PER CURIAM: 
 
       Plaintiffs‐Appellants  Joan  Grant  Boyd  and  Randa  Jones 
commenced this putative class action against J.E Robert Co., Inc. and 
JER  Revenue  Services,  LLC  (jointly,  “JER”),  and  NYCTL  1996‐1 
Trust, NYCTL 1997‐1 Trust, NYCTL 1998‐1 Trust, and NYCTL 1999‐
1  Trust  (jointly,  the  “Trust  defendants”  and,  together  with  JER, 
“defendants”)  alleging  that  defendants  violated  the  Fair  Debt 
Collection Practices Act, 15 U.S.C § 1692, et seq. (“FDCPA”) and New 
York  statutory  and  common  law.  Plaintiffs  allege  that  defendants 
obtained  unauthorized  attorneys’  fees  and  costs  in  connection  with 
actions  to  foreclose  liens  on  plaintiffs’  properties  arising  out  of 
unpaid municipal property taxes and water and sewer charges. The 
District  Court  granted  summary  judgment  for  defendants  on  the 
FDCPA claims on the basis, inter alia, that the liens did not involve a 
“debt”  as  defined  by  the  FDCPA.  The  Court  then  declined  to 
exercise supplemental jurisdiction over the state law claims.   

       
4                                                           No. 12‐4422‐cv




       We  hold  that  liens  for  mandatory  water  and  sewer  charges 
imposed  by  New  York  City  as  an  incident  to  property  ownership, 
which are treated as akin to property tax liens, are not subject to the 
FDCPA because they do not involve a “debt” as that term is defined 
in the statute. We also hold that the District Court properly declined 
to exercise supplemental jurisdiction over the state law claims. 

       Accordingly, we AFFIRM the September 27, 2013 and October 
2, 2012 orders of the District Court.  

                                 BACKGROUND 

        The claims on appeal relate to the foreclosure of liens on two 
real  properties  in  the  City  of  New  York  (the  “City”):  480  Quincy 
Street, Brooklyn, New York, owned by Joan Grant Boyd (the “Boyd 
Property”); and 1459 Carroll Street, Brooklyn, New York, owned by 
Randa  Jones  (the  “Jones  Property”  and,  jointly  with  the  Boyd 
Property, the “Properties”). Under New York law, the Properties are 
subject  to  property  taxes,  as  well  as  mandatory  water  and  sewer 
charges. See N.Y. Admin. Code § 27‐2024; N.Y. Pub. Auth. L. § 1045‐
j(1).  At  the  Jones  Property,  the  water  and  sewer  charges  are  based 
exclusively  on  the  physical  characteristics  of  the  property.  At  the 
Boyd  Property,  water  and  sewer  charges  are  also  mandatory  and 
automatic, but they vary with usage, at rates set by law.  

       In  both  cases,  failure  to  pay  property  taxes,  water  and  sewer 
charges,  and  other  municipal  charges  gave  rise  to  liens  on  the 
Properties  securing  the  unpaid  charges.1  The  City  sold  lien 
certificates  evidencing  the  liens  to  the  Trust  defendants,  which  are 
financing  vehicles  for  the  City’s  collection  of  the  amounts 
        1 Although only the owner of the property at the time the charges accrue may be 
held personally liable for water and sewer charges, any lien arising out of such charges 
follows (or “runs with”) the property until it is redeemed.  App’x 163.  
5                                                           No. 12‐4422‐cv




underlying  the  liens.  The  Trust  defendants,  in  turn,  entered  into 
Servicing  Agreements  with  JER  to  collect  upon  the  liens.  JER 
retained  outside  counsel  to  pursue  foreclosure  of  the  liens  against 
the Properties on behalf of the Trust defendants.2   

       Plaintiffs’ FDCPA claims relate to the attorneys’ fees and costs 
assessed  in  connection  with  the  foreclosure  actions.  The  authority 
for the attorneys’ fees and costs sought was N.Y. Admin. Code § 11‐
335,  which  provides,  in  relevant  part:  “A  plaintiff  in  an  action  to 
foreclose  a  tax  lien  shall  recover  reasonable  attorney’s  fees  for 
maintaining such action.”  

       In  an  October  2,  2012  order,  the  District  Court  granted 
summary judgment for defendants on the basis that the FDCPA did 
not  govern  the  foreclosure  actions.  Specifically,  it  held  that:  (1)  the 
liens in question did not constitute “debt” within the meaning of the 
FDCPA;  and  (2)  the  FDCPA  does  not  apply  to  the  enforcement  of 
security  interests against  property  only.3  See  Special  App’x  (“SPA”) 
100,  116.  In  a  September  27,  2013  order,  the  District  Court  denied 
plaintiffs’  motion  for  reconsideration  of  its  October  2  decision  on 
summary judgment. Id. at 41. 

        This timely appeal followed. 

         

         
        2  Boyd and Jones each entered into Forbearance Agreements with defendants 
providing for the payoff of the amounts purportedly due, along with attorneys’ fees and 
costs.  In both cases, payoff was completed, and the foreclosure actions were 
discontinued with no judgment ever issued.  
        3 Because we resolve this appeal on the first ground―that the liens in question 
did not constitute debt―we do not address the District Court’s conclusion that the 
FDCPA does not apply to enforcement of security interests against property.   
6                                                       No. 12‐4422‐cv




                              DISCUSSION 

       We  review  an  order  of  a  district  court  granting  summary 
judgment de novo. Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 
300  (2d  Cir.  2003).  Summary  judgment  is  appropriate  where  “the 
moving party shows that there are no genuine issues of material fact 
and  that  the  moving  party  is  entitled  to  judgment  as  a  matter  of 
law.” Id. 

      In order to maintain an FDCPA action, the allegedly unlawful 
behavior  must  occur  in  connection  with  collection  of  a  “debt.”  The 
FDCPA defines “debt” as “any obligation or alleged obligation of a 
consumer  to  pay  money  arising  out  of  a  transaction  in  which  the 
money, property, insurance, or services which are the subject of the 
transaction  are  primarily  for  personal,  family,  or  household 
purposes,  whether  or  not  such  obligation  has  been  reduced  to 
judgment.” 15 U.S.C. § 1692a(5) (emphasis supplied).  

       We  have  not  addressed  the  question  of  whether  New  York 
City’s  mandatory  water  and  sewer  charges  involve  “debt”  within 
the meaning of the FDCPA. In Beggs v. Rossi, we held that municipal 
taxes levied automatically in connection with ownership of personal 
property  do  not  involve  a  “transaction”  as  that  term  is  understood 
under  the  FDCPA  and,  accordingly,  are  not  “debt”  for  purposes  of 
the FDCPA. 145 F.3d 511, 512 (2d Cir. 1998). We now conclude that 
the  New  York  City  water  and  sewer  charges  also  do  not  involve 
“debt” under the FDCPA. Rather, the relationship between plaintiffs 
and  the  City  with  respect  to  such  charges  is  akin  to  “taxpayer  and 
taxing  authority,”  and  “does  not  encompass  that  type  of  pro  tanto 
7                                                              No. 12‐4422‐cv




exchange which the statutory definition envisages.” Beggs, 145 F.3d 
at 512.4 

        Like property taxes, New York City water and sewer charges 
are levied, in some amount, as an incident to property ownership in 
New York. In addition, the actions to foreclose the liens in question 
were  instituted  pursuant  to  New  York  law  governing  “tax  liens.” 
Further,  the  city  ordinance  governing  foreclosure  of  water  and 
sewer liens requires that they be conducted “in the same manner as 
a  lien  for  [  ]  taxes.”  N.Y.  Pub.  Auth.  L.  §  1045‐j(5).  In  light  of  the 
foregoing,  the  charges  at  issue  are  best  treated  as  akin  to  the 
municipal  property  taxes  discussed  in  Beggs  and,  accordingly, 
outside the scope of the FDCPA. 

       We  also  conclude  that,  after  properly  granting  summary 
judgment  on  the  FDCPA  claims,  the  District  Court  had  discretion 
not  to  exercise  supplemental  jurisdiction  over  the  state  law  claims. 
See  Motorola  Credit  Corp.  v.  Uzan,  388  F.3d  39,  56  (2d  Cir.  2004) 
(decision  whether  to  exercise  supplemental  jurisdiction  over  state 
law claims is reviewed for “abuse of discretion”).   

        4 The Third Circuit reached a different conclusion with respect to municipal 
water and sewer services in Pennsylvania. See Piper v. Portnoff Law Assoc., Ltd., 396 F.3d 
227 (3d Cir. 2005). It concluded that “a homeowner’s consumption of municipal 
water/sewer services gave rise to an ‘obligation to pay money which arose out of a 
transaction (requesting water and services) . . . .’” Id. at 232‐33 (quoting Pollice v. Natʹl Tax 
Funding, L.P., 225 F.3d 379, 400 (3d Cir. 2000), internal quotation marks and alterations 
omitted). Even if we were bound by this authority, the character of the water and sewer 
charges in Pennsylvania―which was essential to the analysis―diﬀered from the 
character of the charges levied on plaintiffs in this case. Specifically, nothing in the record 
here suggests that plaintiffs must “request” water and sewer services in order to be 
charged by the City. Rather, the charges are levied automatically in connection with the 
property ownership. Accordingly, the Third Circuit cases are distinguishable from the 
instant case. 
         
8                                                  No. 12‐4422‐cv




                         CONCLUSION 

     To summarize: 

     (1)      Liens  for  mandatory  water  and  sewer  charges 
              imposed  by  New  York  City  as  an  incident  to 
              property  ownership  are  not  “debt”  under  the 
              FDCPA  because  the  relationship  between  plaintiffs 
              and the City with respect to such charges is akin to 
              taxpayer  and  taxing  authority  and  does  not  entail 
              the  type  of  consumer  “transaction”  anticipated  by 
              the statute.   
               
     (2)      After  dismissing  the  FDCPA  claims,  the  District 
              Court  properly  declined  to  exercise  supplemental 
              jurisdiction over the remaining state law claims. 

       Accordingly, we AFFIRM the October 2, 2012 and September 
27, 2013 orders of the District Court.